COWART, Judge.
The H.R.S. Child Support Enforcement Program attorney, on behalf of a custodial mother, filed a motion to adjudicate child support arrearages. The father appeared at the hearing, and the H.R.S. attorney appeared without the mother. The trial judge’s notes indicate that the father testified that he had paid all arrear-ages to date. This testimony was uncon-tradicted. The judge’s notes, as well as the court clerk’s minutes, show the court found and adjudicated there to be no arrearages. However, unhappily, the formal typewritten court order recites “That any and all arrearages due and owing for child support are hereby abolished and forgiven by the - court.” Understandably, the mother appeals arguing that the court cannot “abolish and forgive” accrued child support. Of course, she is correct. However, the problem appears to be the inconsistency between the judge’s trial notes and the clerk’s minutes on the one hand and the formal typewritten order of the court on the other. We cannot properly resolve that inconsistency. In consideration of the circumstances, the subject matter, the real parties in interest, and the record, we reverse the appealed order because of its *925facial invalidity and remand for the trial court to reconsider the issue, take further testimony if necessary, and enter a proper order.
REVERSED.
DAUKSCH, J., and CAMPBELL, M., Associate Judge, concur.